Title: To George Washington from Benjamin Lincoln, 8 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     My Dear General
                     War office Octr 8th 1782
                  
                  I have the pleasure of inclosing you some sketches of posts in Canada and some observations on them.  They may be of use and afford you some amusement—if so I shall be happy. with the highest esteem I have the honor to be yours
                  
                     B. Lincoln
                     
                  
               